DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”).
Regarding claim 21, Alaniz teaches a system comprising:

an inertial measurement device mechanically coupled to the non-head mounted user device and configured to measure movement of the non-head mounted user device as the non-head mounted user device moves with the user's body part and as the user's body moves with a vehicle in which the user is riding ([60], [71], [78]: accelerometers and gyroscopes used together are an inertial measurement device);
an additional inertial measurement device configured to move with the vehicle in which the user is riding without moving with the user's body part ([34], Fig. 1 at 120, Fig. 2 at 216), wherein the additional inertial measurement device is configured to measure movement of the vehicle ([34], [35], [49]); and
one or more processors ([5], [32]-[33]; Fig. 1 at 102) configured to:
receive inertial measurements from the inertial measurement device mechanically coupled to the non-head mounted user device (Fig. 4, Fig. 6 at 602);
receive inertial measurements from the additional inertial measurement device configured to measure movement of the vehicle ([34], [35], [49]; Fig. 1 at 120); and
determine a relative movement of the non-head mounted user device relative to a reference frame of the movement of the vehicle, wherein the relative movement of the non-head mounted user device is determined based on the received inertial measurements from the inertial measurement device and the additional inertial measurement device ([73]; Figs. 4, 6).
Although it is implied, Alaniz arguably does not expressly teach wherein the relative movement of the non-head mounted user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device. However, Cole teaches wherein the relative movement of a user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device (Abstract; Fig.1 at 114, 116, 117). The suggestion to apply the teaching of Cole to the teaching of Alaniz is present because even though Cole teaches a head mounted virtual reality device in a vehicle, Alaniz teaches that either or both a head mounted device and a non-head mounted device may be used for the purpose of displaying virtual reality to a user in a vehicle (Fig. 2). Furthermore, Alaniz teaches that inertial data from both the user device and the vehicle are to be used to improve the virtual reality experience (reducing motion sickness), while Cole expressly explains that it can be desirable for the inertial data from the vehicle is to be at least partially filtered/subtracted from the inertial data from the user device (Abstract; [13]-[22]; Figs. 1 at 114, 116, 117). The motivation is to improve the user experience. The teaching of Cole will reduce motion sickness as indicated by Alaniz as desirable to improve user experience.
Note that additional suggestion to combine these teachings is also provided in that Cole teaches a user device configured to be coupled with a body part of a user's body and move with the body part of the user's body (Abstract; Figs. 1-2);
an inertial measurement device mechanically coupled to the user device and configured to measure movement of the user device as the user device moves with the 
an additional inertial measurement device configured to move with the vehicle in which the user is riding without moving with the user's body part, wherein the additional inertial measurement device is configured to measure movement of the vehicle (Abstract; Figs. 1-2); and
one or more processors ([23]) configured to:
receive inertial measurements from the inertial measurement device mechanically coupled to the user device (Fig. 1 at 106);
receive inertial measurements from the additional inertial measurement device configured to measure movement of the vehicle (Fig. 1 at 108); and
determine a relative movement of the user device relative to a reference frame of the movement of the vehicle, wherein the relative movement of the user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device (Abstract, [13]; Fig. 1).
Alaniz does not expressly teach that the inertial measurement device is configured to measure movement of the non-head mounted user device as the non-head mounted user device moves with the user's body part as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding. However, Habashima teaches that the non-head mounted user device moves with the user's body part as the user indicates a desired control action in relation to a vehicle control and as the user's body moves as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding.
Regarding claim 22, Alaniz teaches wherein the non-head mounted user device is configured to couple with a user's hand and move with the user's hand ([28], [39], [47]).
Regarding claim 23, Alaniz teaches a display coupled with the non-head mounted user device, wherein the one or more processors are further configured to determine a view to be displayed in the display based on the determined relative movement of the non-head mounted user device ([5], [28], [39], [47], [71]-[78]). Note that Cole teaches a display coupled with a user device, wherein the one or more 
Regarding claim 24, Alaniz teaches wherein the one or more processors are further configured to: include, in a portion of the view to be displayed in the display, an image that corresponds with the movement of the vehicle, wherein the image that corresponds with the movement of the vehicle is determined based, at least in part, on the received inertial measurements from the additional measurement device ([73]-[81], [86]-[94]). Note also that Cole teaches that the inertial data from the vehicle may be only partially filtered/subtracted from the inertial data from the user device (Abstract; [13]-[22]; Figs. 1 at 114, 116, 117). This means that an image that corresponds with the movement of the vehicle is determined based, at least in part, on the received inertial measurements from the additional measurement device.
Regarding claim 25, Alaniz does not expressly teach wherein the additional inertial measurement device is included in a separate device separate from the non-head mounted user device, wherein the separate device is configured to be coupled with the vehicle. However, Alaniz does teach a separate device separate from the non-head mounted user device, wherein the separate device is configured to be coupled with the vehicle ([48]; Fig. 2 at 216). Alaniz also teaches that inertial measurement may be performed by a portable device ([60], [71], [78]). The suggestion to include the additional inertial measurement device in a separate device is present as Alaniz teaches that the vehicle data may be provided by a portable device ([38]). The motivation is to allow the system to work on vehicles not equipped with the required 
Regarding claim 26, Alaniz does not expressly teach wherein the additional inertial measurement device is included in a multi-purpose portable electronic device carried by the user. However, Alaniz does teach a multi-purpose portable electronic device carried by the user in addition to a user device ([46]; Fig. 2 at 208). Alaniz also teaches that inertial measurement may be performed by a portable device ([60], [71], [78]). The suggestion to include the additional inertial measurement device in a multi-purpose portable electronic device carried by the user is present as Alaniz teaches that the vehicle data may be provided by a portable device ([38]), and also teaches that a user may use two devices together (Fig. 2). One of ordinary skill in the art would recognize that the teaching of the embodiments of Fig. 2 would also be applicable to two handheld devices. The motivation is to allow the system to work on vehicles not equipped with the required sensors. Note also that Cole teaches wherein the additional inertial measurement device is included in a multi-purpose portable electronic device carried by the user ([46]: second smart phone). The rationale for combining the teachings of Alaniz and Cole is explained above.
Regarding claim 28, Alaniz teaches wherein the one or more processors are further configured to receive tracking data for determining a position of the non-head mounted user device ([47], [71]), and wherein the relative movement of the non-head mounted user device relative to the reference frame of the movement of the vehicle is 
Regarding claim 37, Alaniz teaches a method comprising:
receiving inertial measurements from an inertial measurement device coupled to a non-head-mounted user device that is coupled with a part of a user's body other than the user's head (Fig. 4, Fig. 6 at 602), wherein the inertial measurement device is configured to measure movement of the part of the user's body as the non-head mounted user device moves with the user's body part as the user's body moves with a vehicle in which the user is riding ([60], [71], [78]: accelerometers and gyroscopes used together are an inertial measurement device);
receiving inertial measurements from an additional inertial measurement device configured to measure movement of the vehicle in which the user is riding ([34], [35], [49]; Fig. 1 at 120), wherein the additional inertial measurement device is configured to move with the vehicle in which the user is riding without moving with the part of the user's body to which the inertial measurement device is coupled ([34], Fig. 1 at 120, Fig. 2 at 216); and
determining a relative movement of the part of the user's body relative to a reference frame of the movement of the vehicle, wherein the relative movement of the part of the user's body is determined based on the inertial measurements received from 
Although it is implied, Alaniz arguably does not expressly teach wherein the relative movement of the non-head mounted user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device. However, Cole teaches wherein the relative movement of a user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device (Abstract; Fig.1 at 114, 116, 117). The suggestion to apply the teaching of Cole to the teaching of Alaniz is present because even though Cole teaches a head mounted virtual reality device in a vehicle, Alaniz teaches that either or both a head mounted device and a non-head mounted device may be used for the purpose of displaying virtual reality to a user in a vehicle (Fig. 2). Furthermore, Alaniz teaches that inertial data from both the user device and the vehicle are to be used to improve the virtual reality experience (reducing motion sickness), while Cole expressly explains that it can be desirable for the inertial data from the vehicle is to be subtracted/filtered from the inertial data from the user device (Abstract; [13]-[22]; Figs. 1 at 114, 116, 117). The motivation is to improve the user experience. The teaching of Cole will reduce motion sickness as indicated by Alaniz as desirable to improve user experience.
Note that additional suggestion to combine these teachings is provided in that Cole teaches a method comprising:

receiving inertial measurements from an additional inertial measurement device configured to measure movement of the vehicle in which the user is riding (Fig. 1 at 108), wherein the additional inertial measurement device is configured to move with the vehicle in which the user is riding without moving with the part of the user's body to which the inertial measurement device is coupled (Abstract; [46]; Figs. 1-2); and
determining a relative movement of the part of the user's body relative to a reference frame of the movement of the vehicle, wherein the relative movement of the part of the user's body is determined based on differences between the inertial measurements received from the inertial measurement device and the inertial measurements received from the additional inertial measurement device (Abstract, [13]; Fig. 1).
Alaniz does not expressly teach that the inertial measurement device is configured to measure movement of the part of the user’s body as the non-head mounted user device moves with the user's body part as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding. However, Habashima teaches that the non-head mounted user device moves with the user's body part as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding (Abstract, [26], [66]). The suggestion to modify the as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding.
Regarding claim 38, Alaniz teaches receiving tracking data for determining a position of the inertial measurement device within the vehicle ([47], [71]); and determining, based on the tracking data, a position of the inertial measurement device within the vehicle ([47], [71]), wherein said determining a relative movement of the part of the user's body relative to a reference frame of the movement of the vehicle is determined further based on the position of the inertial measurement device within the vehicle ([71]-[81], [86]-[94]]). Note also that Cole teaches receiving tracking data for determining a position of the inertial measurement device within the vehicle ([28]; Fig. 1); and determining, based on the tracking data, a position of the inertial measurement device within the vehicle ([28]-[30]; Fig. 1), wherein said determining a relative 
Regarding claim 40, Alaniz does not expressly teach wherein said determining a relative movement of the part of the user's body is determined based on: a most recently received inertial measurement from the inertial measurement device and a most recently received inertial measurement from the additional inertial measurement device. However, Cole teaches wherein said determining a relative movement of the part of the user's body is determined based on: a most recently received inertial measurement from the inertial measurement device (Fig. 1 at 106: this comprises the most recently received measurement); and a most recently received inertial measurement from the additional inertial measurement device (Fig. 1 at 108: this comprises the most recently received measurement)). The suggestion to modify the teaching of Alaniz by the teaching of Cole is present as both teach determining relative inertial measurements of a user device and a vehicle. The motivation is that this is a straightforward way of collecting and using the data.
Claim 26 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”) as applied to claim 21 above, and further in view of US 2014/0297006 A1 (“Sadhu”).
Regarding claim 26, Alaniz does not expressly teach wherein the additional inertial measurement device is included in a multi-purpose portable electronic device .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”) as applied to claim 21 above, and further in view of a legal rationale for obviousness.
Regarding claim 27, Alaniz teaches wherein the additional inertial measurement device is a component of the vehicle ([34]-[35], Fig. 1 at 120, Fig. 2 at 216), but does not expressly teach wherein the additional inertial measurement device is a built-in component of the vehicle. However, making a component integral is generally .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”) as applied to claim 28 above, and further in view of US 2014/0126771 A1 (“Ramanandan”).
Regarding claim 29, Alaniz does not expressly teach wherein the tracking data comprises one or more distances between the non-head mounted user device and a fixed reference point within the vehicle. However, Ramanandan teaches wherein tracking data comprises one or more distances between a user device and a fixed reference point ([28], [55]). Ramanandan does not expressly teach doing so in a vehicle, but Cole teaches wherein the tracking data comprises data tracking a relationship between the user device and a fixed reference point within the vehicle ([19], [28]). The suggestion to apply the teaching of Ramanandan to the teaching of Alaniz is present as Alaniz teaches a portable device that provides tracking data, and Ramanandan teaches a method of providing tracking data for a portable device. Furthermore, Cole teaches that tracking data comprises data tracking a relationship between the user device and a fixed reference point within a vehicle. The motivation is to improve position tracking accuracy.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”) as applied to claim 21 above, and further in view of obviousness to try.
Regarding claim 30, Alaniz does not explicitly teach wherein the additional inertial measurement device is configured to measure movement of the vehicle at a frequency equal to or greater than a frequency at which the inertial measurement device measures movement of the user device as the user device moves with the user's body part and with the vehicle in which the user is riding. Alaniz does not specify the relative rates of measurement, but there must be some measurement rate, even if unspecified by the teaching. Therefore one of ordinary skill in the art faces the problem of setting the relative rates of measurement. As there are only three possibilities, less than, equal, or greater than, it would have been obvious for one of ordinary skill in the art to try equal or greater than. Therefore, it would have been obvious to one of ordinary skill in the art to try wherein the additional inertial measurement device is configured to measure movement of the vehicle at a frequency equal to or greater than a frequency at which the inertial measurement device measures movement of the user device as the user device moves with the user's body part and with the vehicle in which the user is riding.
Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”), US 2015/0202962 A1 (“Habashima”), and US 20140297006 A1 (“Sadhu”).
Regarding claim 31, Alaniz teaches a non-head mounted user device ([28], [39], [47]; Fig. 2 at 214), comprising:
accelerometers and gyroscopes used together are an inertial measurement device); and
one or more processors ([5], [32]-[33]: Alaniz teaches that the processor may be located in various locations, including a portable device, thus Alaniz either teaches or suggests to place the processor in the user device); Fig. 1 at 102) configured to:
receive inertial measurements from the inertial measurement device (Fig. 4, Fig. 6 at 602);
receive inertial measurements from an additional inertial measurement device configured to measure movement of the vehicle in which the user is riding ([34], [35], [49]; Fig. 1 at 120), wherein the additional inertial measurement device is configured to move with the vehicle in which the user is riding without moving with the part of the user's body to which the non- head mounted user device is coupled ([34], Fig. 1 at 120, Fig. 2 at 216); and
determine relative movement of the non-head mounted user device relative to a reference frame of the movement of the vehicle, wherein the relative movement of the non-head mounted user device is determined based on the inertial measurements received from the inertial measurement device and the inertial measurements received from the additional inertial measurement device ([73]; Figs. 4, 6).
Although it is implied, Alaniz arguably does not expressly teach wherein the relative movement of the non-head mounted user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device. However, Cole teaches wherein the relative movement of a user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device (Abstract; Fig.1 at 114, 116, 117). The suggestion to apply the teaching of Cole to the teaching of Alaniz is present because even though Cole teaches a head mounted virtual reality device in a vehicle, Alaniz teaches that either or both a head mounted device and a non-head mounted device may be used for the purpose of displaying virtual reality to a user in a vehicle (Fig. 2). Furthermore, Alaniz teaches that inertial data from both the user device and the vehicle are to be used to improve the virtual reality experience (reducing motion sickness), while Cole expressly explains that it can be desirable for the inertial data from the vehicle is to be filtered/subtracted from the inertial data from the user device (Abstract; [13]-[22]; Figs. 1 at 114, 116, 117). The motivation is to improve the user experience.
Alaniz does not expressly teach a band configured to couple with a body part of a user other than the user's head. However, Sadhu teaches a band configured to couple with a body part of a user other than the user's head (Abstract). The suggestion to modify the teaching of Alaniz by the teaching of Sadhu is present as Alaniz and Sadhu both teach using a smartphone or tablet. The motivation is to secure the device.
Alaniz does not expressly teach that the inertial measurement device is configured to measure movement of the non-head mounted user device as the non-head mounted user device moves with the part of the user’s body to which the non-head mounted user device is coupled as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding. However, Habashima teaches that the non-head mounted user device moves with the part of the user’s body to which the non-head mounted user device is coupled as the user indicates a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding (Abstract, [26], [66]). The suggestion to modify the teaching of Alaniz by the teaching of Habashima is present as both teach using a portable device coupled to a user’s hand to present a virtual reality environment of a vehicle to a user riding in the vehicle. Alaniz teaches using a portable device to present a virtual reality environment of a car to a user in conjunction with an unspecified vehicle control input ([80]). Habashima provides the additional teaching that the vehicle control input may be performed via the portable device (Abstract, [26], [66]). The motivation is to provide the user an enhanced method of vehicle input control. Thus, before the effective filing date of the current application, the combination of Alaniz, Cole, and Habashima would have rendered obvious, to one of ordinary skill in the art, the limitation of an inertial measurement device configured to measure movement of the non-head mounted user device as the non-head mounted user device moves with the part of the user’s body to which the non-head mounted user device is coupled as the user indicates a desired control action in relation to a vehicle control
Regarding claim 32, Alaniz teaches a display coupled with the non-head mounted user device, wherein the one or more processors are further configured to determine a view to be displayed in the display based on the determined relative movement of the non-head mounted user device ([5], [28], [39], [47], [71]-[78]).
Regarding claim 33, Alaniz teaches wherein the one or more processors are further configured to: include, in a portion of the view to be displayed in the display, an image that corresponds with the movement of the vehicle, wherein the image that corresponds with the movement of the vehicle is determined based, at least in part, on the received inertial measurements from the additional measurement device ([73]-[81], [86]-[94]). Note also that Cole teaches that the inertial data from the vehicle may be only partially filtered/subtracted from the inertial data from the user device (Abstract; [13]-[22]; Figs. 1 at 114, 116, 117). This means that an image that corresponds with the movement of the vehicle is determined based, at least in part, on the received inertial measurements from the additional measurement device.
Regarding claim 34, Alaniz teaches wherein the image that corresponds with the movement of the vehicle comprises a view of an environment through which the vehicle is travelling ([73]-[81], [86]-[94]).
Regarding claim 35, Alaniz teaches wherein the image that corresponds with the movement of the vehicle appears to the user to move at a speed proportional to the speed of the vehicle ([73]-[81], [86]-[94]).
Regarding claim 36, Alaniz further teaches wherein the non-head mounted user device is configured to couple with a finger of the user and move with the user's finger ([28], [39], [47]: handheld device couples with the finger of a user). Sadhu further .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0097864 A1 (“Alaniz”) in view of US 2017/0050743 A1 (“Cole”) and US 2015/0202962 A1 (“Habashima”) as applied to claim 37 above, and further in view of US 2002/0114493 A1 (“McNitt”).
Regarding claim 39, Alaniz does not teach prior to said determining, synchronizing, based on respective times of measurement, the inertial measurements from the inertial measurement device and the inertial measurements from the additional inertial measurement device. However, McNitt teaches prior to processing, synchronizing, based on respective times of measurement, the measurements from a first measurement device and the measurements from a second measurement device ([26]; Figs. 2, 4). The suggestion to modify the teaching of Alaniz by the teaching of McNitt is present because both teach processing measurement data signals from at least two sensors. The motivation is to provide accurate analysis by comparing data at the same time points.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argues that the amendments overcome the previous rejection, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692